     Case 2:18-cv-01471-JAT-DMF Document 128 Filed 02/23/21 Page 1 of 23




 1    WO                                                                                     SKC

 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9     Michael Martin Sanders,                        No. CV 18-01471-PHX-JAT (DMF)
10                         Plaintiff,
11     v.                                             ORDER
12
       Trinity Services Group Incorporated, et
13     al.,
14                         Defendants.
15
             Plaintiff Michael Martin Sanders, who is currently confined in the Arizona State
16
      Prison Complex (ASPC)-Lewis, brought this civil rights action pursuant to 42 U.S.C.
17
      § 1983. Before the Court are the following Motions: (1) a Motion for Summary Judgment
18
      filed by Defendants former Arizona Department of Corrections, Rehabilitation & Reentry
19
      (ADCRR) Director Charles L. Ryan and ASPC-Lewis Warden Chris Moody (Doc. 100),
20
      and (2) a Motion for Summary Judgment filed by Defendants Trinity Services Group
21
      Incorporated (“Trinity”) and current ADCRR Director David Shinn (Doc. 95).
22
             Plaintiff was informed of his rights and obligations to respond to both Motions for
23
      Summary Judgment pursuant to Rand v. Rowland, 154 F.3d 952, 962 (9th Cir. 1998) (en
24
      banc) (Doc. 98, 102), and he failed to respond in a timely manner. Thereafter, Magistrate
25
      Judge Fine granted two Motions of Plaintiff, seeking extensions of time to respond, but
26
      Plaintiff also failed to meet the extended deadlines.       (See Doc. 124.)    The Court
27
      subsequently denied Plaintiff’s appeal of Judge Fine’s November 2, 2020 Order setting a
28
      final, extended deadline for Plaintiff’s responses; struck Plaintiff’s late-filed Responses
     Case 2:18-cv-01471-JAT-DMF Document 128 Filed 02/23/21 Page 2 of 23




 1    and Statements of Fact and Defendants’ reply briefs; and directed that the Motions for
 2    Summary Judgment be considered unopposed. (Id.)1
 3           The Court will now grant both Motions for Summary Judgment.
 4    I.     Background
 5           On screening under 28 U.S.C. § 1915A(a), the Court determined that Plaintiff stated
 6    Eighth Amendment claims in Count One against Trinity and Ryan in his official capacity
 7    based on the alleged nutritional inadequacy of Trinity’s standard adult male diet provided
 8    to ADCRR prisoners.       (Doc. 9.)    The Court also found that Plaintiff stated Eighth
 9    Amendment claims in Counts Two and Three against Ryan and Moody in their individual
10    and official capacities based on ADCRR’s blanket mechanical restraint policy. (Id.) The
11    Court dismissed the remaining claims and Defendants. (Id.) The Court subsequently
12    substituted current ADCRR Director Shinn for former Director Ryan in his official
13    capacity only, pursuant to Rule 25(d) of the Federal Rules of Civil Procedure. (Doc. 73.)
14           Plaintiff seeks declaratory and injunctive relief and damages. (Doc. 1 at 20.)
15    II.    Summary Judgment Standard
16           A court must grant summary judgment “if the movant shows that there is no genuine
17    dispute as to any material fact and the movant is entitled to judgment as a matter of law.”
18    Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). The
19    movant bears the initial responsibility of presenting the basis for its motion and identifying
20    those portions of the record, together with affidavits, if any, that it believes demonstrate
21    the absence of a genuine issue of material fact. Celotex, 477 U.S. at 323.
22           If the movant fails to carry its initial burden of production, the nonmovant need not
23    produce anything. Nissan Fire & Marine Ins. Co., Ltd. v. Fritz Co., Inc., 210 F.3d 1099,
24    1102-03 (9th Cir. 2000). But if the movant meets its initial responsibility, the burden shifts
25    to the nonmovant to demonstrate the existence of a factual dispute and that the fact in
26    contention is material, i.e., a fact that might affect the outcome of the suit under the
27
28           1
              The Court has since denied Plaintiff’s Motion for Reconsideration of that Order.
      (Doc. 127.)

                                                  -2-
     Case 2:18-cv-01471-JAT-DMF Document 128 Filed 02/23/21 Page 3 of 23




 1    governing law, and that the dispute is genuine, i.e., the evidence is such that a reasonable
 2    jury could return a verdict for the nonmovant. Anderson v. Liberty Lobby, Inc., 477 U.S.
 3    242, 248, 250 (1986); see Triton Energy Corp. v. Square D. Co., 68 F.3d 1216, 1221 (9th
 4    Cir. 1995). The nonmovant need not establish a material issue of fact conclusively in its
 5    favor, First Nat’l Bank of Ariz. v. Cities Serv. Co., 391 U.S. 253, 288-89 (1968); however,
 6    it must “come forward with specific facts showing that there is a genuine issue for trial.”
 7    Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (internal
 8    citation omitted); see Fed. R. Civ. P. 56(c)(1).
 9           At summary judgment, the judge’s function is not to weigh the evidence and
10    determine the truth but to determine whether there is a genuine issue for trial. Anderson,
11    477 U.S. at 249. In its analysis, the court must believe the nonmovant’s evidence and draw
12    all inferences in the nonmovant’s favor. Id. at 255. The court need consider only the cited
13    materials, but it may consider any other materials in the record. Fed. R. Civ. P. 56(c)(3).
14    III.   Facts2
15           Plaintiff has been incarcerated within ADCRR since August 1999 and is currently
16    serving a life sentence for first-degree murder, has a future life sentence for first-degree
17    murder, and has four other future sentences ranging from 15 to 24 years for two counts
18    each of aggravated assault and first-degree burglary. (Doc. 101 (Ryan and Moody’s
19    Statement of Facts) ¶¶ 1−2.) Plaintiff was initially classified as maximum custody, but his
20    custody level has twice been reduced, in 2001 and 2003, first to close custody, then to
21    medium custody, and it cannot be further reduced. (Id. ¶ 4.)
22    ....
23    ....
24
25
             2
                Because the Court has stricken Plaintiff’s Responses and Statements of Fact, it
26    will consider Defendants’ properly supported facts undisputed, except where those facts
27    are clearly contradicted by Plaintiff’s first-hand allegations in the verified Complaint or by
      other evidence on the record. Where the nonmovant is a pro se litigant, the Court must
28    consider as evidence in opposition to summary judgment all the nonmovant’s contentions
      set forth in a verified complaint. Jones v. Blanas, 393 F.3d 918, 923 (9th Cir. 2004).

                                                  -3-
     Case 2:18-cv-01471-JAT-DMF Document 128 Filed 02/23/21 Page 4 of 23




 1            A.     ADCRR’s Mechanical Restraint Policy
 2            Department Order (DO) 705, Inmate Transportation, establishes the requirements
 3    and guidelines for the transportation of ADCRR prisoners. (Doc. 101 ¶ 17.) As part of
 4    their pre-service 7-week Correctional Officer Training Academy (COTA), ADCRR
 5    Correctional Officers (COs) receive a seven-hour course called Transportation and
 6    Restraints 6.2, which covers restraint requirements for each custody level, the different
 7    types of restraints used, and how and when these restraints are used. (Id. ¶¶ 14−17;
 8    Doc. 101-1, Ex. E (Montano Decl.) ¶¶ 3−6.) “Transportation” is defined in this context as
 9    the “moving of inmates outside the confines of an [ADCRR] institution,” and includes
10    hospital appointments. (Doc. 101-1 at 82.) COTA Cadets are instructed that DO 705
11    “dictates how and under what circumstances” they will be required to transport prisoners
12    and that all transports “are to be completed using the appropriate security and safety
13    measures.” (Id.)
14            DO 705.10 § 1.1.1.1 states that, “Full-Restraints shall always be used when
15    transporting any medium, close or maximum custody inmate.” (Doc. 101-1 at 125.) Full
16    Restraints consist of “the application of a belly-chain, handcuffs and leg-irons.” (Id. at
17    134.)
18            DO 705.10 § 1.6, Medically Necessary Modified Restraint Method, provides that
19    “[d]ocumented objective medical findings shall have a medical special needs order
20    recommending ‘modified restraint methods’” and that
21                   [t]he medical provider, with consultation from the Warden,
22                   shall issue a medical special needs order when it is determined
                     restraint modification is necessary for non-obvious medical
23                   reasons and shall inform the security staff of the nature of the
                     modified restraint option necessitated by the physical need.
24
25    (Id. at 131 (DO 705.10 §§ 1.6.1 & 1.6.2).)
26            In a hospital setting, when restraint removal is deemed necessary, medical staff must
27    fax a Request for Removal of Restraints form to the Deputy Warden of Operations and/or
28    Warden of the Complex where the prisoner was housed prior to hospitalization, and the



                                                   -4-
     Case 2:18-cv-01471-JAT-DMF Document 128 Filed 02/23/21 Page 5 of 23




 1    Warden or Deputy Warden must provide written approval. (Id.) When a request for
 2    modification of restraints is received from a hospital, the decision whether to keep the
 3    prisoner in full restraints is based on the prisoner’s custody level, history of assault
 4    behavior, and escape history. (Moody Decl. ¶ 11.)
 5           B.     Plaintiff’s Hip Surgery
 6           On January 18, 2016, Plaintiff underwent a successful right hip replacement surgery
 7    at Banner Baywood Medical Center (“Banner Baywood”) to address his degenerative joint
 8    disease and ongoing hip pain. (Id. ¶ 26; Doc. 1 ¶ 20.) Plaintiff was transported to Banner
 9    Baywood in full four-point mechanical restraints, consisting of leg shackles, a belly chain,
10    and handcuffs. (Doc. 101 ¶ 27; Doc. 1 ¶ 21.)
11           Prior to his hospitalization, Plaintiff had never requested a modification of restraints
12    for his custody level, and he did not have any special needs orders limiting how he was to
13    be restrained. (Id. ¶ 30.) Upon arrival to the hospital, he was taken to pre-op, and his hands
14    were uncuffed, one hand at a time, for him to wash with wipes. (Doc. 101 ¶¶ 32−33.)
15           Plaintiff was not restrained during surgery, but hospital records indicate the hospital
16    had orders to continue daily restraints. (Id. ¶ 36; Doc. 101-1 at 163.)3 Following surgery,
17    Plaintiff was taken to the recovery room, and he was later brought to a private room, where
18    he remained for 4 days, until January 21, 2016, when he was released back to ADCRR.
19    (Doc. 101 ¶ 35; Doc. 1 ¶ 26.) During this time, Plaintiff was also guarded by rotating teams
20    of two correctional officers (COs) II each, serving 8-hour shifts, and he never had the same
21    team or individual CO II twice. (Doc. 1 ¶ 21.)
22           While in the hospital, Plaintiff repeatedly experienced lengthy, painful bouts of
23    muscle cramping, which he attributes in part to his allegedly diminished nutritional state
24    from his prison diet, and in part to having his arms and legs mechanically restrained. (Id.
25    ¶ 23.) Due to his restraints, Plaintiff was unable to engage in necessary body movements
26
27
28           3
             The citation refers to the document and page number generated by the Court’s
      Case Management/Electronic Case Filing system.

                                                   -5-
     Case 2:18-cv-01471-JAT-DMF Document 128 Filed 02/23/21 Page 6 of 23




 1    to counteract or alleviate the cramping, which he states was obvious to anyone present,
 2    including the CO IIs who were in his room. (Id.)
 3             On the second day of Plaintiff’s hospital stay, Plaintiff asked the CO IIs guarding
 4    him to modify his four-point restraints to one or two points to alleviate the frequency and
 5    duration of the muscle cramping, but every CO II team so requested declined to do so,
 6    citing ADCRR’s blanket four-point mechanical restraint policy for hospitalized prisoners.
 7    (Id. ¶ 24.) Hospital staff made the same requests of the CO IIs, but every shift of CO IIs
 8    also refused the requests of hospital staff based on ADCRR’s blanket mechanical restraint
 9    policy. (Id.) The four-point restraints interfered with Plaintiff’s eating, drinking, getting
10    on and off the toilet, and his physical therapy sessions, and he could only sleep for short
11    periods of time due to the discomfort and severe restriction on his bodily movements. (Id.
12    ¶ 25.)
13             Plaintiff first complained about the restraints when he was given his first meal after
14    surgery. (Doc. 101-1, Ex. B (Pl.’s Dep.) at 27:10−21.) He asked if the CO IIs could “turn
15    a hand loose” for him to be able to eat, but they said, “no,” so he did the best he could, and
16    he was able to eat his meal. (Id.) From the second to fourth day of his hospital stay,
17    Plaintiff ate four to five hospital meals per day, plus snacks in between meals. (Doc. 1
18    ¶ 20.) Nursing notes indicate that, on January 20, 2016, nursing staff regularly evaluated
19    Plaintiff’s restraints for any evidence of ill-effect or injury, and found none; Plaintiff
20    received assistance getting from a chair to the bathroom and into bed with “no issues”; he
21    received medications, and his blood was taken and vitals checked; he was also taken to and
22    from his room for physical therapy; and he received a sponge bath, all without issues.
23    (Doc. 101-1 at 244−246.)
24             Registered Nurse (RN) David Doench, one of the nurses assigned to Plaintiff after
25    his hip surgery, attests that Plaintiff’s restraints were regularly checked by nursing staff.
26    (Doc. 101-1, Ex. I (Doench Decl.) ¶¶ 3, 4.) On January 21, 2016, RN Doench personally
27    checked Plaintiff’s restraints at 7:56 a.m., 10:00 a.m., noon, 2:00 p.m., 4:00 p.m., and 6:00
28    p.m. and found they were properly applied with no evidence of any adverse effects or



                                                    -6-
     Case 2:18-cv-01471-JAT-DMF Document 128 Filed 02/23/21 Page 7 of 23




 1    injury. (Id. ¶ 4.) During these checks, Plaintiff’s restraints were also adjusted to prevent
 2    any skin breakdown, and his restrained extremities were checked for proper pulse, capillary
 3    re-fill (blood flow), and warmth. (Id. ¶ 5.) Hospital staff reposition restrained patients at
 4    mealtimes, and such patients usually hike up their belly chains to accommodate eating. (Id.
 5    ¶ 6.) According to RN Doench, Plaintiff was able to eat, drink, and use the bathroom, and
 6    his hygiene needs, such as bed baths, and teeth brushing were also met. (Id. ¶ 7.)
 7           Nursing staff noted during the following night-time checks that Plaintiff was
 8    sleeping: on January 18, 2016, at 21:21, 21:50, 23:54, and 23:59; on January 19, 2016, at
 9    03:00 and 05:00; and on January 20, 2016, at midnight, 02:00, and 07:56. (Doc. 101 ¶ 48.)
10           Starting on January 19, 2016, Plaintiff had two physical therapy sessions a day for
11    the duration of his stay. (Id. ¶ 49.) Treatment notes from the first session on January 19,
12    2016 indicate that Plaintiff was in shackles at wrists and ankles with two prison guards
13    present; he was alert and agreeable to physical therapy; he reported his pain was controlled;
14    he was able to sit, stand, and support himself independently; he was given self-care training
15    “within confines of 4 point restraints”; and the plan of care was physical therapy for “bed
16    mobility transfer and gait training, standard hip precautions.” (Doc. 101-1 at 182−183.)
17    Notes from his second physical therapy session the same day indicate that Plaintiff was
18    “limited by ankle and wrist shackles”; was “alert and agreeable to [physical therapy]”; and
19    had “[n]o reports of pain.” (Id. at 185−186.) Notes from January 20, 2016, indicate that
20    Plaintiff was progressing in bed mobility, transfer with device, and additional goals; he was
21    instructed to “use walker at all times until cleared by surgeon, to “do [his] exercises 3−4
22    times/day,” and gradually increase reps; the notes also state, “Activity tolerated well,
23    Motivated, Increased gait distance, Improved function.” (Id. at 186.) Notes from January
24    21, 2016 indicate the same and that Plaintiff was either progressing or had met his bed
25    mobility, transfer with device, and ambulation goals. (Id. at 186−187.)
26           On January 21, 2016, Plaintiff was discharged from Banner Baywood and was taken
27    temporarily to ASPC-Tucson, where he was evaluated by medical staff and admitted to the
28    infirmary. (Doc. 1 ¶ 18; Doc. 101 ¶¶ 55−56.) In the infirmary, Plaintiff was no longer kept



                                                  -7-
     Case 2:18-cv-01471-JAT-DMF Document 128 Filed 02/23/21 Page 8 of 23




 1    in restraints, and he suffered no lasting physical or mental effects from being kept in
 2    restraints during his hospital stay, though he found the experience of having to wear
 3    restraints   while   hospitalized   unnecessary,   “degrading,”   and   “dehumaniz[ing]”.
 4    (Doc. 101¶¶ 57, 61−62; Doc. 101-1, Ex. B (Pl. Dep.) 37:18−39:12.) Plaintiff remained at
 5    ASPC-Tucson until February 9, 2016 and was then returned to ASPC-Lewis. (Doc. 1 ¶ 18.)
 6           Defendant Warden Moody does not recall receiving a request to modify Plaintiff’s
 7    restraints while Plaintiff was at Banner Baywood from January 18−21 2016. (Doc. 101-1,
 8    Ex. D (Moody Decl.) ¶ 10.) A search of ASPC-Lewis records also did not reveal that any
 9    such forms were received from Banner Baywood during that time, though on October 9,
10    2017, a Dr. Pittman submitted a request on Plaintiff’s behalf, seeking approval for removal
11    of full restraints twice a day for therapy following knee surgery. (Id. ¶¶ 12−13; Doc. 101-
12    1 at 66.) Moody also had no knowledge of Plaintiff’s January 2016 hospitalization or the
13    circumstances of his restraints at that time. (Doc. 101-1, Ex. D (Moody Decl.) ¶ 14.) And
14    Moody did not have any involvement in developing ADCRR’s mechanical restraint policy
15    and does not train new COTA cadets or his subordinates on the use of restraints on
16    prisoners while hospitalized. (Doc. 101 ¶¶ 22−24.)
17           C.     Trinity Food Service at ASPC-Tucson
18           Trinity is a private entity, which has, since March 2012, been operating pursuant to
19    a contract with ADC to provide food service to ADC/ADCRR.4 (Doc. 96 (Trinity and
20    Shinn’s Statement of Facts) ¶ 9; Doc. 101-7 (Donnelly Decl.) ¶ 1.) Trinity, through its
21    registered dieticians, developed the Standard Menu in accordance with ADC’s
22    specifications regarding daily caloric and nutrient requirements. (Doc. 96 ¶ 10.) The
23    Standard Menu nutritional guideline states that the menu must provide “at least the
24    Recommended Dietary Allowances for calories, protein, ten vitamins and six minerals as
25
26
27
             4
              ADC did not use the full name ADCRR until 2020; therefore, much of Trinity’s
      evidence regarding Trinity’s contract and contractual obligations refers to ADC, not
28    ADCRR. For technical accuracy, the Court will refer to ADC when citing to this evidence;
      however, for practical purposes, ADC and ADCRR are the same entity.

                                                 -8-
     Case 2:18-cv-01471-JAT-DMF Document 128 Filed 02/23/21 Page 9 of 23




 1    stated by the Food and Nutrition Board, National Academy of Science-National Research
 2    Council, Revised 1989”; the Standard Menu meets these standards. (Id. ¶ 11.)
 3           Trinity’s West Region Dietitian, Laura Donnelly, a licensed dietitian, is responsible
 4    for designing menus of nutritionally-adequate meals pursuant to the specifications of the
 5    correctional institutions, detention facilities, and other government agencies for which
 6    Trinity is contracted to provide food services throughout the Western Region of the United
 7    States, including ADC/ADCRR. (Doc. 96-7 (Donnelly Decl.) ¶ 3.) Donnelly developed
 8    the Standard Menu being served to Plaintiff at ASPC-Lewis. (Id. ¶ 5.) Donnelly attests
 9    that the Standard Menu “meets or exceeds the recommended nutritional standards specified
10    by the Recommended Dietary Allowances from the National Academy of Sciences (1989),
11    and ADC contract parameters” and is “nutritionally adequate.” (Id. ¶¶ 6−7.)
12           D.     Plaintiff’s Weight/Nutrition
13           From 2012 through the start of this action, Plaintiff, who is 6’1” tall, has had an
14    average weight of 205 lbs. (Doc. 96 (Trinity Defs’ Statement of Facts) ¶ 1.) According to
15    a formula used on the U.S. Department of Health and Human Services (DHS) website, this
16    height and weight combination equates to a body mass index (BMI) of 27.0, which is
17    considered “overweight”. (Id. ¶ 2.)
18           In his 17 years of incarceration prior to his hip surgery in January 2016, Plaintiff
19    was indigent and ate only or mostly the food provided to him in the ADC Standard Menu.
20    (Doc. 1 ¶ 22.) Blood tests taken in the hospital after his hip surgery and during his post-
21    op care showed his body was lacking various essential vitamins and minerals, and medical
22    staff stated that this was due to the long-term lack of essential micro-nutrients in his prison
23    diet. (Id.) As a result, Plaintiff was prescribed supplements of several vitamins and
24    minerals that could be metabolized and quickly absorbed on the balanced diet he was
25    receiving in the hospital. (Id.) This diet consisted of meals that comported with the U.S.
26    Department of Agriculture’s (USDA’s) and National Institute of Health’s (NIH’s)
27    recommended nutritional guidelines. (Id. ¶ 20.) On days two through four of his hospital
28    stay, Plaintiff ate four or five hospital meals a day, plus snacks. (Id.) During this time,



                                                   -9-
     Case 2:18-cv-01471-JAT-DMF Document 128 Filed 02/23/21 Page 10 of 23




 1     Plaintiff’s blood was tested regularly, in part to determine if the nutritional supplements he
 2     was receiving were restoring the missing nutrients his body required for the surgical
 3     recovery process. (Id. ¶ 21.)
 4            After Plaintiff was released from Banner Baywood and taken to USPC-Tucson on
 5     January 21, 2016, he received only the food provided as part of the prison’s regular diet,
 6     and he ate everything served to him in every one of those meals. (Id. ¶ 27.) Nursing staff
 7     monitored Plaintiff’s weight daily, and Plaintiff lost approximately one pound of body
 8     weight per day, but his diet was never altered. (Id. ¶ 28.) When Plaintiff was discharged
 9     from Banner Baywood on January 21, 2016, he weighed 212 lbs., and when he was released
10     from the ASPC-Tucson infirmary and returned to ASPC-Lewis on February 9, 2016, he
11     weighed 195 pounds, for a total loss of 17 lbs. over 19 days. (Id. ¶¶ 20, 28.)
12            Upon his return to ASPC-Lewis, Plaintiff was given a special needs order for meals
13     in quarters and was provided the same meals that are served in the dining hall from Trinity’s
14     Standard Menu. (Id. ¶ 29.) Because Plaintiff was in a medium-security unit, he was not
15     locked down and could obtain extra food items from various sources, including from non-
16     incarcerated friends via ADCRR’s “secure-pak” program, which allows prisoners to have
17     food items sent to them through ADCRR’s contracted vendor, Keefe Commission
18     Network. (Id. ¶ 30.) With these extra foods and other leftover foods smuggled out of the
19     kitchen, Plaintiff was able to stabilize his body weight and regain some of the weight he
20     lost during his post-op recovery at ASPC-Tucson. (Id. ¶ 31.) But because these extra
21     sources of food are unreliable, Plaintiff continues to lose 1−2 lbs. per week during times
22     that he must eat solely from Trinity’s Standard Menu. (Id.) Plaintiff also believes that, as
23     discovered in the hospital, his long-term health was and continues to be adversely affected
24     by the Standard Menu’s lack of nutrients. (Id.) Plaintiff suffers from “inexplicable fatigue,
25     lethargy, excessive bruising, slow healing of the skin, edema below the knees, and the
26     sensation of being cold while inactive in a temperate environment.” (Doc. 1 at 20.)
27            Plaintiff’s medical evaluation on September 8, 2017 noted that Plaintiff was “well
28     developed well nourished,” the section for “weight loss” was checked “no,” and all other



                                                   - 10 -
     Case 2:18-cv-01471-JAT-DMF Document 128 Filed 02/23/21 Page 11 of 23




 1     observations were documented as unremarkable. (Id. ¶ 5.) Plaintiff’s medical records from
 2     July 5, 2018, show he weighed 210 lbs., which equates to a BMI of 27.7 and is considered
 3     “overweight.” (Id. ¶ 3.)
 4     IV.    Defendants Ryan and Moody’s Motion for Summary Judgment
 5            A.     Eighth Amendment Standard
 6            The Eighth Amendment’s prohibition against cruel and unusual punishment
 7     protects prisoners from inhumane conditions of confinement. Morgan v. Morgensen, 465
 8     F.3d 1041, 1045 (9th Cir. 2006) (citing Farmer v. Brennan, 511 U.S. 825, 847 (1994) and
 9     Rhodes v. Chapman, 452 U.S. 337, 347 (1981)). While conditions of confinement may be,
10     and often are, restrictive and harsh, they must not involve the wanton and unnecessary
11     infliction of pain. Morgan, 465 F.3d at 1045. Prison officials have a duty to ensure that
12     prisoners are provided adequate shelter, food, clothing, sanitation, medical care, and
13     personal safety. See Farmer, 511 U.S. at 832; Keenan v. Hall, 83 F.3d 1083, 1089 (9th
14     Cir. 1996); Hoptowit v. Ray, 682 F.2d 1237, 1246 (9th Cir. 1982).
15            To state an Eighth Amendment conditions-of-confinement claim, a plaintiff must
16     meet a two-part test. First, the plaintiff must make an “objective” showing that the alleged
17     deprivation is “sufficiently serious.” Farmer, 511 U.S. at 834. To be sufficiently serious
18     to form the basis of an Eighth Amendment violation, “a prison official’s act or omission
19     must result in the denial of ‘the minimal civilized measure of life’s necessities.’” Id. (citing
20     Rhodes, 452 U.S. at 347). Second, the plaintiff must make a “subjective” showing that the
21     prison official acted with a “sufficiently culpable state of mind”; that is, that the defendant
22     acted with deliberate indifference to the plaintiff’s health or safety. Farmer, 511 U.S. at
23     834. To show deliberate indifference, the plaintiff must establish that the defendant knew
24     of and disregarded an excessive risk to inmate health or safety. Id. at 837. To satisfy the
25     knowledge component, “the official must both be aware of facts from which the inference
26     could be drawn that a substantial risk of serious harm exists, and he must also draw the
27     inference.” Id. Deliberate indifference is a higher standard than negligence or lack of
28     ordinary due care for the prisoner’s safety. Id. at 835.



                                                    - 11 -
     Case 2:18-cv-01471-JAT-DMF Document 128 Filed 02/23/21 Page 12 of 23




 1            Prison officials may avoid Eighth Amendment liability for the harm suffered by an
 2     inmate if they show that: (1) “they did not know of the underlying facts indicating a
 3     sufficiently substantial danger and that they were therefore unaware of a danger”; (2) “they
 4     knew the underlying facts but believed (albeit unsoundly) that the risk to which the facts
 5     gave rise was insubstantial or nonexistent”; or (3) they responded reasonably to the risk.
 6     Id. at 844.
 7            B.     Individual Capacity Claims
 8            A suit against a defendant in his or her individual capacity seeks to impose personal
 9     liability upon the official. Kentucky v. Graham, 473 U.S. 159, 165-66 (1985). For a person
10     to be liable in his or her individual capacity, “[a] plaintiff must allege facts, not simply
11     conclusions, that show that the individual was personally involved in the deprivation of his
12     civil rights.” Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998). There is no
13     respondeat superior liability under § 1983, and therefore, a defendant’s position as the
14     supervisor of persons who allegedly violated Plaintiff’s constitutional rights does not
15     impose liability. Monell v. Dep’t of Soc. Servs. of New York, 436 U.S. 658 (1978);
16     Hamilton v. Endell, 981 F.2d 1062, 1067 (9th Cir. 1992); Taylor v. List, 880 F.2d 1040,
17     1045 (9th Cir. 1989). “Because vicarious liability is inapplicable to Bivens and § 1983 suits,
18     a plaintiff must plead that each Government official defendant, through the official’s own
19     individual actions, has violated the Constitution.” Iqbal, 556 U.S. at 676.
20            Plaintiff’s individual capacity claims against Defendants Ryan and Moody,
21     stemming from his alleged injuries from being restrained while recovering from surgery in
22     the hospital, fail as a matter law because the evidence either refutes or simply fails to
23     provide any support that either Defendant was personally aware of or involved in the
24     alleged constitutional deprivation. See Nissan, 210 F.3d at 1102 (summary judgment
25     movant must “either produce evidence negating an essential element of” the claim at issue
26     or show that the plaintiff does “not have enough evidence of an essential element to carry
27     [his] ultimate burden of persuasion at trial”).
28



                                                   - 12 -
     Case 2:18-cv-01471-JAT-DMF Document 128 Filed 02/23/21 Page 13 of 23




 1            As to Defendant Ryan, Plaintiff alleges only that Ryan “promulgated D.O. 705,
 2     ‘Inmate Transportation.’” (Doc. 1 ¶ 42.) But there is no evidence that Ryan was personally
 3     involved in writing, initiating, or enforcing this policy. More fundamentally, there is no
 4     evidence that Ryan was ever made personally aware that enforcement of it created a
 5     substantial risk of serious harm to Plaintiff and he deliberately disregarded that risk. See
 6     Farmer, 511 U.S. at 837 (a prison official cannot be liable under the Eighth Amendment
 7     “unless the official knows of and disregards an excessive risk to inmate health or safety”).
 8     Absent this element, Plaintiff’s individual capacity claim against Ryan fails as a matter of
 9     law, and the Court will grant summary judgment to Ryan in his individual capacity.
10            As to Defendant Moody, Plaintiff merely alleges that Moody “encouraged and
11     allowed the blanket application of four[-]point mechanical restraints on all medium custody
12     inmates sans assessment of their individual escape/security risk and/or health needs.”
13     (Doc. 1 at 15.) But Defendants have produced evidence that Moody was not involved in
14     the development of ADCRR’s restraint policies, did not train COs or his subordinates on
15     the use of restraints during hospitalization, and had no involvement in or awareness of the
16     application of ADCRR’s restraint policy on Plaintiff during his hospital stay. (Doc. 101
17     ¶¶ 22−25.) Given this showing, and absent any evidence that would create a genuine issue
18     of material fact that Moody was personally aware of and deliberately disregarded a
19     substantial risk of serious harm to Plaintiff, Plaintiff’s individual capacity claim against
20     Moody also fails as a matter of law. Accordingly, the Court will also grant summary
21     judgment to Defendant Moody in his individual capacity.5
22            C.     Official Capacity Claims
23            To prevail on a claim against a public official in his official capacity or against a
24     private entity serving a traditional public function, Plaintiff must meet the test articulated
25     in Monell, 436 U.S. at 690-94 (1978); see also Tsao v. Desert Palace, Inc., 698 F.3d 1128,
26     1139 (9th Cir. 2012) (applying Monell to private entities acting under color of state law).
27
28            5
               Because the Court will dismiss Plaintiff’s individual capacity claims, it need not
       discuss Defendants’ alternative argument that they are entitled to qualified immunity.

                                                   - 13 -
     Case 2:18-cv-01471-JAT-DMF Document 128 Filed 02/23/21 Page 14 of 23




 1     Accordingly, Plaintiff must show that an official policy or custom caused the constitutional
 2     violation. Monell, 436 U.S. at 694. To make this showing, he must demonstrate that (1) he
 3     was deprived of a constitutional right; (2) the public entity had a policy or custom; (3) the
 4     policy or custom amounted to deliberate indifference to Plaintiff’s constitutional right; and
 5     (4) the policy or custom was the moving force behind the constitutional violation. Mabe
 6     v. San Bernardino Cnty., Dep’t of Pub. Soc. Servs., 237 F.3d 1101, 1110-11 (9th Cir. 2001).
 7            Further, because the State has Eleventh Amendment immunity to suits for damages
 8     in federal courts, a plaintiff may only sue a state official in his or her official capacity for
 9     injunctive relief. See Will, 491 U.S. at 71, n.10 (“[A] state official in his or her official
10     capacity, when sued for injunctive relief, would be a person under § 1983 because ‘official-
11     capacity actions for prospective relief are not treated as actions against the State.’”)
12     (quoting Kentucky v. Graham, 473 U.S. 159, 167, n.14 (1985); see also Flint v. Dennison,
13     488 F.3d. 816, 825 (9th Cir. 2007) (“[A] suit for prospective injunctive relief provides a
14     narrow, but well-established, exception to Eleventh Amendment immunity.”).
15            As noted, to show a constitutional deprivation under the Eighth Amendment,
16     Plaintiff must first be able to show that he was deprived of basic necessities, such as
17     adequate shelter, food, sanitation, medical care, and personal health or safety, and that the
18     alleged deprivation was objectively “sufficiently serious” to result in the denial of “the
19     minimal civilized measure of life’s necessities.” Farmer, 511 U.S. at 832, 834. (internal
20     quotation marks and citations omitted).
21            Defendants argue that Plaintiff cannot satisfy this objective prong because the
22     medical records during his hospital stay show that his restraints were repeatedly evaluated
23     by medical staff to ensure that they were properly applied and not causing adverse effects;
24     his extremities were checked to ensure good pulse, blood flow, and warmth; his restraints
25     were regularly adjusted to prevent skin breakdown; and there is no evidence that Plaintiff
26     sustained any lasting injuries from the restraints. (Doc. 100 at 9−10.) They further point
27     to hospital notes that Plaintiff was able to eat, consume fluids, use the bathroom, and
28



                                                    - 14 -
     Case 2:18-cv-01471-JAT-DMF Document 128 Filed 02/23/21 Page 15 of 23




 1     maintain his personal hygiene; his physical therapy sessions were not adversely impacted
 2     by the restraints; and he was able to sleep during his hospitalization. (Id. at 10.)
 3            Based on the above, Defendants have met their initial burden of showing that the
 4     use of four-point restraints during Plaintiff’s hospitalization was not objectively
 5     sufficiently serious enough to constitute an Eighth Amendment deprivation. The evidence
 6     shows, for instance, that Plaintiff’s “minimal civilized measure of life’s necessities,” such
 7     as eating, drinking, personal hygiene, medical care, and physical therapy to speed his
 8     recovery, were met. The evidence also shows that, while Plaintiff’s average nightly
 9     amount of sleep is unknown, Plaintiff was frequently asleep when checked on during
10     nighttime and early morning hours, suggesting that he was able to achieve minimally
11     sufficient amounts of sleep during his hospital stay. Medical staff also regularly checked
12     on Plaintiff and tended to his needs during daytime hours, including by checking his
13     restraints for any adverse effects and adjusting them to prevent skin breakdown. These
14     facts demonstrate that Plaintiff did not suffer “the wanton and unnecessary infliction of
15     pain” required to show an Eighth Amendment deprivation. Morgan, 465 F.3d at 1045.
16     The Court must therefore turn to whether Plaintiff has produced sufficient evidence to
17     create a genuine issue of material fact as to this showing. Anderson, 477 U.S. at 248.
18            Plaintiff’s general allegation that having to remain in four-point restraints while in
19     the hospital “needlessly interfered with and inflicted pain” during eating, drinking, getting
20     on and off the toilet, and during physical therapy sessions (Doc. 1 ¶ 25) fails to create a
21     genuine issue of material fact that his basic needs, even though made more difficult by the
22     restraints, were not met. Plaintiff also fails to provide any more specific facts to establish
23     the level of pain he experienced from having to complete these tasks while in restraints.
24     The undisputed evidence also shows that nursing staff regularly charted Plaintiff’s meals,
25     movements in and out of bed and to the bathroom, and they noted that he had “no issues”
26     with meeting these needs. (See Doc. 101-1 at 244−246.) The hospital physical therapy
27     providers also noted that, while Plaintiff was “limited by ankle and wrist shackles,” he was
28     “alert and agreeable to [physical therapy]” and had “[n]o reports of pain.” (Doc. 101-1at



                                                   - 15 -
     Case 2:18-cv-01471-JAT-DMF Document 128 Filed 02/23/21 Page 16 of 23




 1     185−86.) Their notes also indicate that Plaintiff was able to meet or progress toward his
 2     physical therapy goals. (Id. at 186−87.) On this record, a reasonable jury could not
 3     conclude in Plaintiff’s favor that having to remain in restraints deprived him of the
 4     minimum civilized level of life’s necessities.
 5            Plaintiff makes additional assertions, however, that he experienced frequent, painful
 6     bouts of muscle cramping, obvious to anyone in the room; was unable to engage in
 7     necessary body movements to counteract or alleviate these lengthy periods of cramping
 8     due to the four-point restraints; and could only sleep for short periods of time due to the
 9     discomfort and severe restriction the restraints placed on his bodily movements. (Doc. 1
10     ¶¶ 23−25.) These allegations are specific and concerning enough to create a triable issue
11     of fact that the use of four-point restraints during Plaintiff’s hospital stay inflicted
12     objectively serious pain and suffering. See McGuckin , 974 F.2d at 1060 (pain and anguish
13     suffered by prisoner constituted harm sufficient to support an Eighth Amendment action;
14     “substantial” harm to the prisoner is not necessary”) (internal quotations and citations
15     omitted). These allegations also constitute admissible evidence because Plaintiff has
16     personal knowledge of his own injuries. See Fed. R. Civ. P. 56(c)(4); S. Cal. Housing
17     Rights Ctr. v. Los Feliz Towers Homeowners Ass’n, 426 F. Supp. 2d 1061, 1070 (C.D. Cal.
18     2005) (declarant has personal knowledge of her own symptoms); see also Thomas v.
19     Garcia, 1:08-cv-00689-JLT (PC), 2013 WL 3773861, at *11 (E.D. Cal. July 17, 2013) (a
20     party may testify as to what he felt when injured, how the injury affects him now and
21     impacts his life, and any other information within his own personal knowledge based upon
22     his own perceptions).
23            Because a reasonable jury, believing Plaintiff’s testimony, could find in Plaintiff’s
24     favor on the objective prong of his Eighth Amendment claim based on Plaintiff’s frequent
25     and painful cramps while restrained, the Court must address whether Plaintiff can also meet
26     the subjective prong, meaning whether he can show that prison officials were aware of and
27     deliberately disregarded an excessive risk to his health or safety. Farmer, 511 U.S. at 837.
28



                                                  - 16 -
     Case 2:18-cv-01471-JAT-DMF Document 128 Filed 02/23/21 Page 17 of 23




 1            Defendants argue that Plaintiff cannot make this showing as to Defendants Ryan
 2     and Moody because neither Ryan nor Moody had personal knowledge of Plaintiff’s
 3     medical condition, of a need to modify his restraints, or of any requests to do so by medical
 4     personnel. (Doc. 100 at 11.)
 5            This argument is misplaced. As discussed, Plaintiff has failed to state a claim
 6     against Defendants Ryan and Moody in their individual capacities. This does not mean,
 7     though, that he cannot state a claim for declaratory or injunctive relief against these
 8     Defendants in their official capacities based on the policies and practices of the public
 9     entity—in this case, the State—for which these Defendants are responsible at ADCRR.
10     “[A] suit against a state official in his or her official capacity is not a suit against the official
11     but rather is a suit against the official’s office. As such, it is no different from a suit against
12     the State itself.” Will v. Michigan Dep’t of State Police, 491 U.S. 58, 71 (1989) (internal
13     citation omitted). The proper question, then, is not whether Defendants Ryan and Moody
14     personally violated Plaintiff’s constitutional rights, but whether Plaintiff suffered a
15     constitutional deprivation based on the actions of any ADCRR staff pursuant to the State’s
16     mechanical restraint policies.
17            Plaintiff alleges, and the Court takes as true, that over his four-day hospitalization,
18     he made repeated requests of every team of CO IIs assigned to guard him for 8-hour shifts
19     to modify his restraints, and each team refused to do so based on ADCRR’s mechanical
20     restraint policy. Medical staff also made these requests of the CO IIs on Plaintiff’s behalf,
21     and the CO IIs also denied the requests of medical personnel on the same basis. (Doc. 1
22     ¶¶ 23−15.) The Court must therefore address whether a reasonable jury could conclude
23     that the CO IIs or other ADCRR staff knew that the four-point restraints posed an excessive
24     risk to Plaintiff’s health and safety and were nonetheless deliberately indifferent to that
25     risk, causing Plaintiff to suffer needless, objectively serious pain and suffering.
26            Defendants do not address the actions of the CO IIs assigned to guard Plaintiff in
27     the hospital. It is clear from DO 705, however, that four-point restraints are mandatory for
28     medium custody prisoners such as Plaintiff, and the only exception is if a medical provider,



                                                      - 17 -
     Case 2:18-cv-01471-JAT-DMF Document 128 Filed 02/23/21 Page 18 of 23




 1     in consultation with the Warden, issues a medical special needs order, recommending
 2     modifications. (Doc. 101-1 at 125, 131.) Under such circumstances, it would not be
 3     deliberately indifferent for the CO IIs guarding Plaintiff to refuse to do something they
 4     personally had no authority to do. In the Eighth Amendment context, the Court must
 5     consider whether the prison official “was in a position to take steps to avert the [harm], but
 6     failed to do so intentionally or with deliberate indifference.” Leer v. Murphy, 844 F.2d
 7     628, 633 (9th Cir. 1988). That is not the case here where it is undisputed that the CO IIs
 8     had no authority to comply with Plaintiff’s requests.
 9            The CO IIs’ policy-based inability to grant Plaintiff’s requests for restraint
10     modifications does not settle the deliberate indifference question, however. A finding of
11     deliberate indifference may still attach to prison officials responsible for writing or
12     implementing DO 705, if its mechanical restraint provisions—including the sections
13     allowing for restraint modifications—are “so deficient that the policy ‘itself is a repudiation
14     of constitutional rights’ and is ‘the moving force of the constitutional violation.’” Hansen
15     v. Black, 885 F.2d 642, 646 (9th Cir. 1989) (internal citations omitted). Nonetheless, that
16     showing is also not met here, where it is undisputed that DO 705 allows for modifications
17     to a prisoner’s mechanical restraints when medical staff provide documented objective
18     medical findings supporting such modifications. (Doc. 101-1 at 131 (DO 705.10 §§ 1.6.1
19     & 1.6.2).) This includes that, in the hospital setting, medical staff must fax a Request for
20     Removal of Restraints form to the Warden or Deputy Warden for approval. (Id.)
21            Here, there is no evidence medical staff determined any modification of Plaintiff’s
22     four-point restraints, beyond those they could reasonably provide when checking for proper
23     blood flow, skin chafing, or other issues, was medically necessary or that any medical
24     provider ever faxed a request for modifications to the Warden or Deputy Warden, setting
25     forth objective medical findings for a reduction to one- or two-point restraints, as Plaintiff
26     requested. Plaintiff alleges generally that “hospital staff” made such requests of the CO
27     IIs on Plaintiff’s behalf, “based on their professional medical judgments.” (Doc. 1 at 6.)
28     But this statement is too vague about what hospital staff requested and what their medical



                                                   - 18 -
     Case 2:18-cv-01471-JAT-DMF Document 128 Filed 02/23/21 Page 19 of 23




 1     judgments were to create a genuine issue of material fact as to the medical record evidence
 2     Defendants have produced, showing that medical staff regularly checked Plaintiff’s
 3     restraints and found no issues. In short, there is simply no evidence that any medical
 4     provider attending to Plaintiff’s post-surgery medical needs at Banner Baymont ever made
 5     objective findings that would have warranted restraint modifications. Nor is it deliberately
 6     indifferent for ADCRR to require objective medical findings before modifying its four-
 7     point restraint requirement for medium custody prisoners such as Plaintiff. See Bell v.
 8     Wolfish, 441 U.S. 520, 547 (1979) (“Prison administrators . . . should be accorded wide-
 9     ranging deference in the adoption and execution of policies and practices that in their
10     judgment are needed to preserve internal order and discipline and to maintain institutional
11     security.)
12            Because there is no evidence to support that any ADCRR personnel were both aware
13     of and deliberately indifferent to any substantial risks to Plaintiff’s health and safety caused
14     by his four-point restraints or that ADCRR’s mechanical restraint policy, which allows for
15     modifications for demonstrated medical needs is, itself, so deficient as to constitute a
16     constitutional violation, Plaintiff cannot show a constitutional violation, and his official
17     capacity claims against Defendants Ryan (now Shinn) and Moody fail as a matter of law.
18     Accordingly, the Court will grant summary judgment to Defendants on these claims and
19     will dismiss these claims with prejudice.
20            V.     Trinity and Shinn’s Motion for Summary Judgment
21            Here also, to prevail on a claim against Trinity as a private entity serving a
22     traditional public function and against Shinn in his official capacity, Plaintiff must
23     demonstrate that (1) he was deprived of a constitutional right; (2) Defendants had a policy
24     or custom; (3) the policy or custom amounted to deliberate indifference to Plaintiff’ s
25     constitutional right; and (4) the policy or custom was the moving force behind the
26     constitutional violation. Mabe, 237 F.3d at 1110-11.
27            As more fully set forth above, to show an Eighth Amendment deprivation, Plaintiff
28     must show a “sufficiently serious” deprivation, such that he was denied the “minimal



                                                    - 19 -
     Case 2:18-cv-01471-JAT-DMF Document 128 Filed 02/23/21 Page 20 of 23




 1     civilized measure of life’ s necessities.” Rhodes, 452 U.S at 347. He must also show that
 2     the deprivation resulted from deliberate indifference. Wilson v. Seiter, 501 U.S. 294, 302-
 3     03 (1991) (citations omitted).
 4            “Adequate food is a basic human need protected by the Eighth Amendment.”
 5     Keenan v. Hall, 83 F.3d 1083, 1091 (9th Cir. 1996). Prisoners must be provided food that
 6     is nutritionally adequate to maintain health. LeMaire v. Maass, 12 F.3d 1444, 1456 (9th
 7     Cir. 1993). Therefore, a diet with insufficient calories for an extended period raises serious
 8     constitutional concerns. See Hutto v. Finney, 437 U.S. 678, 683-84 (1978) (prison diet that
 9     consisted of just 1,000 calories a day may be tolerable for a few days but “intolerably cruel
10     for weeks or months”).
11            Trinity and Shinn (hereinafter “Defendants”) argue that Plaintiff cannot meet the
12     objective requirement of an Eighth Amendment claim because he “cannot demonstrate that
13     he suffered an objectively, sufficiently serious injury that is attributable to a deficiency in
14     the meals that he received or to any allegedly wrongful conduct by Defendants,” and his
15     alleged injuries are de minimis. (Doc. 95 at 11.)
16            Defendants have minimally met their burden of showing that the Standard Menu
17     provided to ASPC-Lewis prisoners, including Plaintiff, is nutritionally adequate to
18     maintain health. Trinity Dietitian Laura Donnelly attests that she developed the Standard
19     Menu and that it “meets or exceeds the recommended nutritional standards specified by the
20     Recommended Dietary Allowances from the National Academy of Sciences (1989), and
21     ADC contract parameters” and is “nutritionally adequate.” (Doc. 101-7 (Donnelly Decl.)
22     ¶¶ 6−7.)6 More specifically, the menu provides “at least the Recommended Dietary
23
24            6
                Although this evidence is in Defendants’ Statement of Facts, Defendants fail to
25     provide a single citation to evidence in the argument section of their Motion or to
       incorporate the relevant evidence into their arguments. (See Doc. 95 at 10−17.)
26     Defendants are reminded that they have an obligation under Federal Rule of Civil
27     Procedure 56(c)(1)(A) and Local Rule 56.1(1)(a), to “cite to the specific admissible portion
       of the record where the [relevant] fact finds support.” See S. Cal. Gas Co. v. City of Santa
28     Ana, 336 F.3d 885, 889 (9th Cir. 2003) (in summary judgment briefing “[g]eneral
       references without page or line numbers are not sufficiently specific”); see also Orr v. Bank

                                                   - 20 -
     Case 2:18-cv-01471-JAT-DMF Document 128 Filed 02/23/21 Page 21 of 23




 1     Allowances for calories, protein, ten vitamins and six minerals as stated by the Food and
 2     Nutrition Board, National Academy of Science-National Research Council.” (Doc. 96
 3     ¶ 11.) As a licensed dietician and the creator of the Standard Menu, Donnelly is qualified
 4     to make this determination, and these facts show that the Standard Menu meets the
 5     “minimal civilized measure of life’ s necessities.” Rhodes, 452 U.S at 347.
 6            Defendants also produce facts showing that Plaintiff’s reported average weight from
 7     2012 through the start of this action was 205 pounds, and that, based on Plaintiff’s height
 8     of 6’1,” this is not underweight, but according to information publicly available online
 9     from the DHS, falls within the “overweight” parameters. (Doc. 96 ¶ 2.) Defendants also
10     point out that there is no evidence showing that Plaintiff’s various medical complaints,
11     including “inexplicable fatigue, lethargy, excessive bruising, slow healing of the skin,
12     edema below the knees, and the sensation of being cold while inactive in a temperate
13     environment” (see Doc. 1 at 20), are attributable to a lack of nutrition. (Doc. 95 ¶ 12.)
14            In light of these showings, Plaintiff fails to produce sufficient evidence to create a
15     genuine issue of material fact that the Standard Menu is nutritionally deficient or is the
16     cause of any serious health issues. Plaintiff relies, in part, on blood tests he had taken in
17     the hospital, which he alleges showed his body was “lacking various essential vitamins and
18     minerals,” and the opinions of hospital “medical staff,” who told him these deficiencies
19     were “the result of a long term lack of [vitamins and minerals] in sufficient amounts in
20     [his] prison diet.” (Doc. 1 ¶ 22.) Absent more specific facts regarding Plaintiff’s blood
21     test results and what, if anything, medical staff specifically diagnosed, there is no way to
22     determine, however, that these assertions were based on medical evidence and not merely
23     speculative. See Ploof v. Ryan, No. CV1300946 PHX-DGC (JZB), 2016 WL 393583, at
24     *14 (D. Ariz. Feb. 2, 2016), aff’d, 689 F. App’x 522 (9th Cir. 2017). (“Although Plaintiff
25     shows that he does not consider the [prison diet] adequate, he has not produced any
26     evidence from any doctor showing that any doctor believes that the diet . . . is inadequate .
27
28     of America, 285 F.3d 764, 775 (9th Cir. 2002) (internal quotation omitted) (“Judges need
       not paw over the files without assistance from the parties.”).

                                                  - 21 -
     Case 2:18-cv-01471-JAT-DMF Document 128 Filed 02/23/21 Page 22 of 23




 1     . . . Under these circumstances, an Eighth Amendment claim cannot lie”). Plaintiff’s
 2     statements that he received prescribed vitamin and mineral supplements and had his blood
 3     tested regularly in the hospital to ensure his body restored the missing nutrients required
 4     for recovery are also too general to show that, absent the unique circumstances of hip
 5     surgery, these supplements were required for Plaintiff to maintain adequate health.
 6            Plaintiff’s complaints of rapid weight loss after leaving the hospital, where he claims
 7     he ate four to five meals a day plus snacks and received dietary supplements, also do not
 8     create a genuine issue of material fact that the Standard Menu fails to provide adequate
 9     nutrition. There is no medical evidence showing that Plaintiff was ever underweight. Nor
10     is there any competent medical evidence showing that Plaintiff’s various other complaints,
11     such as fatigue, lethargy, and edema below the knees are causally connected to inadequate
12     nutrition.7
13            Because Defendants have shown that the Standard Menu served at ASPC-Lewis is
14     adequate to maintain health by 1989 national nutrition standards and does not deprive
15     Plaintiff of necessary calories or nutrients, and Plaintiff fails to create a genuine issue of
16     material fact that the diet is inadequate and deprives him of the minimal civilized measure
17     of life’s necessities, Plaintiff’s Eighth Amendment claims based on his prison diet fail as a
18     matter of law. Accordingly, the Court will grant summary judgment to Defendants Trinity
19     and Shinn on these claims and dismiss these claims and Defendant Trinity from this action
20     with prejudice.
21     ....
22
23
              7
                Plaintiff makes other allegations in his Complaint that Defendants’ dietary policies
24     “are more honored in breach than observance” because Defendants incentivize the “white
25     shirts” and kitchen staff responsible for ordering and preparing meals to cut costs in lieu of
       ensuring that prisoners receive adequate nutrition; as a result, the foods required to make
26     the Standard Menu nutritious are often swapped out for cheap, inadequate substitutes that
27     are high in bad fats, sodium, simple starches, and sugars. (Doc. 1 ¶¶ 32−36.) Because
       Plaintiff does not demonstrate personal knowledge of these facts, and he has not timely
28     produced any evidence to support them, these allegations fail to create a genuine issue of
       material fact that Defendants’ Standard Menu is, in practice, nutritionally deficient.

                                                   - 22 -
     Case 2:18-cv-01471-JAT-DMF Document 128 Filed 02/23/21 Page 23 of 23




 1     IT IS ORDERED:
 2           (1)   The reference to the Magistrate Judge is withdrawn as to Defendants Ryan
 3     and Moody’s Motion for Summary Judgment (Doc. 100) and Defendants Trinity and
 4     Shinn’s Motion for Summary Judgment (Doc. 95), and the Motions are granted.
 5           (2)   This action is dismissed with prejudice; the Clerk of Court is directed to
 6     enter judgment accordingly.
 7           Dated this 22nd day of February, 2021.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                               - 23 -
